Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Schulman et al US5,750,926.

Regarding claim 1, Schulman discloses a method for manufacturing a hermetic
feedthrough [see title] in a glass wafer (22/26), the method comprising:
depositing a first feedthrough member (35) in a via in the glass wafer; depositing
an electrically conductive trace along the glass wafer(22/26) so that the trace
and an exteriorly-facing outer face of the first feedthrough member(35) are in
direct electrical connection; embedding the exteriorly-facing outer face of the first
feedthrough member(35) and at least a portion of the electrically conductive trace
(32) in the glass wafer(22/26); electrically coupling the exteriorly-facing outer face

glass wafer(22/26) by the electrically conductive trace(32’) extending away from
the embedded exteriorly-facing outer face[as in fig.1-3;col.4,lines 60-67 and
col.5-col.7].
Regarding claim 2, positioning the connection point (36/36’) spaced apart
laterally from the embedded exteriorly-facing face [as in fig.1; Col.5, lines 20-50].
Regarding claim 3, hermetically sealing a base layer to a top layer along an
interface, the base layer (22) defining an internal surface of the glass wafer and
the top layer defining the external surface (20)[see fig.1,col.4,lines 60-67 and
col.5,lines 1-44].
Regarding claim 4, depositing the first feedthrough member (35) in the base layer
to extend from the internal surface to a top surface of the base layer (26)[as in
fig.1-2 [col.4,lines 60-67;col.5-col.6]].
Regarding claim 5, depositing the trace along a surface of one of the top layer
and the base layer so that the trace is embedded along the interface [see fig.4-5;
Col.8, lines 51-67-col.9, lines 1-45].
Regarding claim 6, forming an interior sidewall in the top layer that defines a
cavity (42) that extends from the wafer external surface to a bottom surface of
the top layer; and exposing an end of the trace within the cavity (42)[fig.1-3;
Col.4.lines 60-67 and col.5-col.7].
Regarding claim 7, a sensor (50) in the cavity and electrically coupling the sensor
(50) to the trace (32)[See fig.1-3;Col.6,lines 14-25].
Regarding claim 8, depositing a second feedthrough member (35’) in the top
layer extending from a bottom surface of the top layer to the wafer external
surface, the second feedthrough (35’) spaced apart laterally from the first
feedthrough member (35), embedding the trace in the lid from the exteriorly-

member (35’)[ [See fig.1-3;Col.6,lines 1-25].
Regarding claim 9, embedding an interiorly-facing inner face of the second
feedthrough member (35’) within the lid[see fig.1-3;Col.6,lines 1-24].
Regarding claim 10, grinding the top layer (22 or 26) to a first thickness, wherein
the base layer has a second thickness (20) greater than the first thickness
(20)[see fig.1;col.5,lines 1-50].
Regarding claim 11, forming a via in the glass wafer prior
to depositing the first feedthrough member()3 in the via in the glass wafer[see fig.4].
Regarding claim 12, wherein forming the via comprises laser drilling the glass wafer to form the via[col.8,lines 17-26].
Regarding claim 13, metallizing the first feedthrough member in the via in the glass
Wafer [col.2, lines 44-67].
Regarding claim 14, wherein depositing the first feedthrough member 36’, 35’
comprises positioning a solid pre-formed member in the via in the glass wafer 26[see fig.1-3].
Regarding claim 15, wherein depositing the electrically conductive trace
comprises printing, sputtering, evaporating, or electroplating the electrically conductive trace along the glass wafer so that the trace and the exteriorly-facing outer face of the first feedthrough member are in direct electrical connection[col.9,lines 47-60].
Regarding claim 16, electrically coupling an external component (96,96’) to the embedded face of the first feedthrough member via an exposed external face of the second feedthrough member and the conductive trace[see fig.3][col.7,lines 28-43].
Regarding claim 17, wherein the external component comprises at least one
of an sensor (50)[See fig.1-3;Col.6,lines 14-25].
18, grinding the top layer to a first thickness after depositing the second feedthrough member in the top layer, wherein the base layer has a second thickness greater than the first thickness[see fig.1;col.5,lines 1-50].
Regarding claim 19, inherently depositing solder bumps at the bottom
face of the base layer and in contact with the feedthrough member (35’36’)[fig.1-3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al US5750926  in view of Najafi et al US6,338,284


Regarding claim 20, Schulman discloses a method for manufacturing a hermetic feedthrough in a glass wafer (22/26), the method comprising: depositing a first feedthrough member(35) in a via in a base layer of a glass wafer, wherein the base layer defines an internal surface of the glass wafer(22/26); depositing an electrically conductive trace along the internal surface of the glass wafer(22/26) so that the trace and an exteriorly-facing outer face of the first feedthrough member(35) are in direct
electrical connection; embedding the exteriorly-facing outer face of the first feedthrough member(35) and at least a portion of the electrically conductive trace in the glass wafer(22/26), wherein the top layer defines an external surface of the glass wafer(22/26); and electrically coupling the exteriorly-facing outer face of the first feedthrough member(35) to an electrical connection point located along the external surface of the glass wafer by the electrically conductive trace extending away from the embedded exteriorly-facing outer face[fig.1-3;[Col.4,lines 60-67 and Col.5-Col.7]]. Schulman discloses wherein embedding the exteriorly-facing outer face of the first member but fails to disclose that it comprises fusion bonding the base layer to a top .


Response to Arguments
Applicant's arguments filed 08/20/21 have been fully considered but they are not persuasive. 
Applicant argument regarding O’Brien and Najafi is moot in view of the fact that the rejections has been withdrawn.
In response to applicant argument regarding Schulman, the examiner is taking position that since the method claim does not set forth a chronological order, Fig. 2 of Schulman discloses two insulating layers 22, 26 made from another suitable insulating material, such as a type of glass (Column 3, lines 55-58) where an electrically conductive trace is deposited along the glass wafer 26 so that the trace 32 and an exteriorly-facing outer face of first feedthrough member 36’. The face is on an exterior of the feedthrough member 35”. The second insulating layer 22 is deposited over the trace to encapsulate the same (embedding) and the exteriorly-facing outer face. The exterior-facing outer face of the feedthrough member is in contact with the conductive trace and is electrically coupled to an electrical connection point 35’. Thus, Fig. 2 of Schulman teaches the method steps of claim 1. For this reason the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROLAND DINGA/
Examiner
Art Unit 3792